DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 10 March 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-19 have been rejected.
4.  Claim 20 has been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 24 May 2019, 13 November 2019, 20 February 2020, 20 March 2020, 15 May 2020, 02 October 2020, 18 December 2020 and 10 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first garbled circuit entry" and “the second garbled circuit entry” in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohli et al US 2016/0050070 A1 (hereinafter Bohli).
As to claim 1, Bohli discloses at least one computer, comprising: 
processing circuitry configured to perform: 
for each one bit of multiple bits in a plurality of bits: 
providing, to a device using at least one communication network, garbled circuit entries for a garbled circuit corresponding to the each one bit, the garbled circuit entries including a first garbled circuit entry comprising (i.e. garbled circuits) [0048]: 

a first encrypted output entry comprising a first output entry encrypted with the first input key (i.e. user data and device ID encrypted with the session key) [0046]; 
receiving, from the device using the at least one communication network, the first output entry (i.e. output data) [0048]; 
generating a first output value by decrypting the first output entry using a computer key associated with the at least one computer (i.e. decrypting the session key) [0046]; 
determining whether to authenticate the device using output values, the output values including the first output value (i.e. authentication of ticket) [0048]; and 
providing an indication of the authentication determination to the device [0048]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) as applied to claim 1 above, and further in view of Kamara et al US 2012/0233460 A1 (hereinafter Kamara).
As to claim 2, Bohli does not teach providing the garbled circuit entries further comprises: providing the first garbled circuit entry corresponding to a first bit value; and providing the second garbled circuit entry corresponding to a second bit value. 
Kamara teaches providing the first garbled circuit entry corresponding to a first bit value (i.e. first input value) [0021].  Kamara teaches providing the second garbled circuit entry corresponding to a second bit value (i.e. second input value) [0021].

It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Kamara because it is scaled to handle the kind of massive datasets currently available [0003].
As to claim 3, Bohli does not teach that providing the first garbled circuit entry comprises providing a first value indicating that the first garbled circuit entry corresponds to a first bit value. 
Kamara teaches providing the first garbled circuit entry comprises providing a first value indicating that the first garbled circuit entry corresponds to a first bit value (i.e. first input value) [0021]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that providing the first garbled circuit entry would have comprised providing a first value indicating that the first garbled circuit entry corresponded to a first bit value. 
.
9.  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) as applied to claim 1 above, and further in view of Saint et al US 2020/0412528 A1 (hereinafter Saint).
As to claim 4, Bohli does not teach that receiving the first output entry comprises receiving a combination of a distance value, a device identifier, and a nonce. 
Saint teaches receiving the first output entry comprises receiving a combination of a distance value (i.e. risk value corresponding to the distance) [0134], a device identifier (i.e. unique identifier such as a serial number) [0086], and a nonce (i.e. cryptographic nonce) [0103].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that receiving the first output entry would have comprised receiving a combination of a distance value, a device identifier, and a nonce.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Saint because it provides a new, secure and convenient method of online authentication [0004].
10.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) as applied to claim 1 above, and further in view of Brown US 2019/0260737 A1.
As to claim 5, Bohli does not teach that the output values comprise first device identifiers.  Bohli does not teach determining whether to authenticate the device comprises determining whether the first device identifiers match a second device identifier of the device. 
Brown teaches that the output values comprise first device identifiers (i.e. first device identification information) [abstract].  Brown teaches determining whether to authenticate the device comprises determining whether the first device identifiers match a second device identifier of the device (i.e. based on comparison of the first device identification information and second device identification information) [abstract].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that the output values would have comprised first device identifiers.  It would have been determined whether to authenticate the device comprised determining whether the first device identifiers match a second device identifier of the device.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Brown because it provides heightened security with regard to authentication [0003].
11.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) as applied to claim 1 above, and further in view of Lagimonier et al US 2003/0041265 A1 (hereinafter Lagimonier).
As to claim 6, Bohli does not teach that the output values comprise nonces.  Bohli does not teach determining whether to authenticate the device comprises determining whether any of the nonces match. 
Lagimonier teaches that the output values comprise nonces (i.e. nonce values) [abstract]. Lagimonier teaches determining whether to authenticate the device comprises determining whether any of the nonces match (i.e. comparing the nonce values) [abstract]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that the output values would have comprised nonces.  It would have been determined whether to authenticate the device comprised determining whether any of the nonces match. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Lagimonier because it helps prevent replay attacks while providing flexibility for receiving out of order messages [0001].
12.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) as applied to claim 1 above, and further in view of Goel et al US 2009/0310516 A1 (hereinafter Goel).
As to claim 7, Bohli does not teach that the output values comprise distance values.  Bohli does not teach determining whether to authenticate the device comprises determining whether a sum of the distance values exceeds a maximum distance threshold. 
Goel teaches that the output values comprise distance values (i.e. distance measurements) [0053].  Goel teaches determining whether to authenticate the device comprises determining whether a sum of the distance values exceeds a maximum distance threshold (i.e. compares a sum value to a distance threshold and determine if it exceeds a maximum distance) [0053].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that the output values would have comprised distance values.  It would have been determined whether to authenticate the device comprised determining whether a sum of the distance values exceeded a maximum distance threshold.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Goel because it helps prevent collisions occurring among the numerous response frames and collisions between retransmission attempts as well as due to the inefficient use of network resources based on redundant transmissions [0009].
13.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) and Goel et al US 2009/0310516 A1 (hereinafter Goel) as applied to claim 1 above, and further in view of Lu et al US 2019/0097818 A1 (hereinafter Lu).
As to claim 8, the Bohli-Goel combination does not teach that the distance values depend on bit values of an enrollment PUF value received from the device by the at least one computer during an enrollment process. 
Lu teaches that the distance values depend on bit values of an enrollment PUF value received from the device by the at least one computer during an enrollment process (i.e. PUF values received during PUF enrollment process) [0044]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that the distance values would have depended on bit values of an enrollment PUF value received from the device by the at least one computer during an enrollment process. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Lu because it helps protect against over-builds, where the manufacturer create product knock-offs by making unauthorized copies of the open silicon [0010].
14.  Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) in view of Lepoint et al US 2020/0195446 A1 (hereinafter Lepoint).
As to claim 9, Bohli discloses a device, comprising: 
processing circuitry configured to perform: 
for each one bit of multiple bits in the plurality of bits: 
receiving, from at least one computer using at least one communication network, garbled circuit (i.e. garbled circuits) [0048] entries for a garbled circuit corresponding to the each one bit, each of the garbled circuit entries comprising respective input and encrypted output entries (i.e. encrypted data) [0046]; 
selecting, from among the received garbled circuit entries, a first garbled circuit entry based on a value of the each one bit, the first garbled circuit entry including a first input entry and a first encrypted output entry (i.e. outputted encrypted data) [0046]; 
generating a first input key by decrypting the first input entry using a device key associated with the device (i.e. encrypted session key using device key) [0047]; 
generating a first output entry by decrypting, using the first input key, the first encrypted output entry (i.e. decrypting outputted data) [0049]; and 
providing the first output entry to the at least one computer using the at least one communication network [0049]. 
Bohli does not teach obtaining a physically unclonable function (PUF) value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device.
Lepoint teaches obtaining a physically unclonable function (PUF) value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device (i.e. PUF challenge bits) [0024].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that a physically unclonable function (PUF) value would have been obtained comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Lepoint because it ensures forward and backward secrecy in data communications [0006].
As to claim 13, Bohli discloses at least one computer, comprising: 
processing circuitry configured to perform: 
for each one bit of multiple bits in the plurality of bits: 
creating input values and encrypted output entries for a garbled circuit corresponding to the each one bit (i.e. garbled circuits) [0048]; 
providing, to the device and using the at least one communication network, the input values (i.e. user data and session key) [0047]; 
receiving, from the device using the at least one communication network, input entries for the garbled circuit, each input entry comprising one of the input values encrypted with a device key associated with the device (i.e. data encrypted with device key) [0047]; and 
storing the input entries in association with the encrypted output entries for the garbled circuit [0048]. 
	Bohli does not teach receiving, from a device using at least one communication network, a physically unclonable function (PUF) value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device.
	Lepoint teaches receiving, from a device using at least one communication network, a physically unclonable function (PUF) value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device.
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli so that it would have been received, from a device using at least one communication network, a physically unclonable function (PUF) value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Bohli by the teaching of Lepoint because it ensures forward and backward secrecy in data communications [0006].
15.  Claims 10-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) and Lepoint et al US 2020/0195446 A1 (hereinafter Lepoint) as applied to claims 9 and 13 above, and further in view of Leleu US 2018/0240100 A1.
As to claim 10, the Bohli-Lepoint combination does not teach a structure of the garbled circuit entries indicates a correspondence between the garbled circuit entries and a value of the each one bit.  The Bohli-Lepoint combination does not teach the first garbled circuitry entry is selected based the indicated correspondence. 
Leleu teaches a structure of the garbled circuit entries indicates a correspondence between the garbled circuit entries and a value of the each one bit (i.e. by using a correspondence table) [0083].  Leleu teaches the first garbled circuitry entry is selected based the indicated correspondence [0083]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that a structure of the garbled circuit entries would have indicated a correspondence between the garbled circuit entries and a value of the each one bit.  The first garbled circuitry entry would have been selected based the indicated correspondence. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Leleu because it helps protect secret data and more generally sensitive data such as transaction data [0013].
As to claim 11, the Bohli-Lepoint combination does not teach the first garbled circuitry entry further comprises a value indicating a correspondence between the garbled circuit entries and a value of the each one bit.  The Bohli-Lepoint combination does not teach the first garbled circuitry entry is selected based the indicated correspondence. 
Leleu teaches the first garbled circuitry entry further comprises a value indicating a correspondence between the garbled circuit entries and a value of the each one bit (i.e. by using a correspondence table) [0083].  Leleu teaches the first garbled circuitry entry is selected based the indicated correspondence [0083]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that the first garbled circuitry entry would have further comprised a value indicating a correspondence between the garbled circuit entries and a value of the each one bit.  The first garbled circuitry entry would have been selected based the indicated correspondence. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Leleu because it helps protect secret data and more generally sensitive data such as transaction data [0013].
As to claim 12, the Bohli-Lepoint combination does not teach the processing circuitry is configured to further perform: receiving, from the at least one computer in a first order, garbled circuit entries for garbled circuits corresponding to the multiple bits in the plurality of bits; and providing, to the at least one computer in a second order differing from the first order, output entries generated from the garbled circuit entries for the garbled circuits. 
Leleu teaches receiving, from the at least one computer in a first order, garbled circuit entries for garbled circuits corresponding to the multiple bits in the plurality of bits [0026].  Leleu teaches providing, to the at least one computer in a second order differing from the first order, output entries generated from the garbled circuit entries for the garbled circuits (i.e. output in a different order) [0037].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that it would have been received, from the at least one computer in a first order, garbled circuit entries for garbled circuits corresponding to the multiple bits in the plurality of bits.  It would have been provided, to the at least one computer in a second order differing from the first order, output entries generated from the garbled circuit entries for the garbled circuits.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Leleu because it helps protect secret data and more generally sensitive data such as transaction data [0013].
As to claim 15, the Bohli-Lepoint combination does not teach creating the encrypted output entries for the garbled circuit corresponding to the each one bit comprises: generating a first value corresponding to zero and a second value corresponding to one; encrypting the first value with a computer key associated with the at least one computer to generate a first output entry and the second value with the computer key associated with the at least one computer to generate a second output entry; and encrypting the first output entry with a first input key to generate the encrypted first output entry and the second output entry with a second input key to generate the encrypted second output entry. 
Leleu teaches generating a first value corresponding to zero and a second value corresponding to one (i.e. values of zero and one) [0070].  Leleu teaches encrypting the first value with a computer key associated with the at least one computer to generate a first output entry and the second value with the computer key associated with the at least one computer to generate a second output entry [0069].  Leleu teaches encrypting the first output entry with a first input key to generate the encrypted first output entry and the second output entry with a second input key to generate the encrypted second output entry [0069]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that generating a first value would have corresponded to zero and a second value would have corresponded to one.  The first value would have been encrypted with a computer key associated with the at least one computer to generate a first output entry and the second value with the computer key associated with the at least one computer to generate a second output entry.  The first output entry would have been encrypted with a first input key to generate the encrypted first output entry and the second output entry with a second input key to generate the encrypted second output entry. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Leleu because it helps protect secret data and more generally sensitive data such as transaction data [0013].
As to claim 16, the Bohli-Lepoint combination does not teach generating the first value comprises evaluating a function of zero and a value of the each one bit.  The Bohli-Lepoint combination does not teach generating the second value comprises evaluating a function of one and a value of the each one bit. 
Leleu teaches generating the first value comprises evaluating a function of zero and a value of the each one bit (i.e. values of zero and one) [0070].  Leleu teaches generating the second value comprises evaluating a function of one and a value of the each one bit (i.e. evaluating the values) [0070]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that generating the first value would have comprised evaluating a function of zero and a value of the each one bit.  Generating the second value would have comprised evaluating a function of one and a value of the each one bit. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Leleu because it helps protect secret data and more generally sensitive data such as transaction data [0013].
16.  Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli) and Lepoint et al US 2020/0195446 A1 (hereinafter Lepoint) as applied to claim 13 above, and further in view of Dewan US 2019/0044708 A1.
As to claim 14, the Bohli-Lepoint combination does not teach receiving the input entries for the garbled circuit comprises: receiving a first input entry, the first input entry comprising a first symmetric key encrypted with the device key associated with the device; and receiving a second input entry, the second input entry comprising a second symmetric key encrypted with the device key associated with the device. 
Dewan teaches receiving a first input entry, the first input entry comprising a first symmetric key encrypted with the device key associated with the device (i.e. encrypting symmetric key using a device key) [0023].  Dewan teaches receiving a second input entry, the second input entry comprising a second symmetric key encrypted with the device key associated with the device (i.e. encrypting symmetric key using a device key) [0023]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination so that a first input entry would have been received, the first input entry would have comprised a first symmetric key encrypted with the device key associated with the device.  A second input entry would have been received, the second input entry would have comprised a second symmetric key encrypted with the device key associated with the device. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Goel combination by the teaching of Dewan because it provides secure key sharing between a sensor and a computing platform using symmetric key cryptography [0001].
17.  Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli), Lepoint et al US 2020/0195446 A1 (hereinafter Lepoint) and Leleu US 2018/0240100 A1 as applied to claim 13 above, and further in view of Saint et al US 2020/0412528 A1 (hereinafter Saint).
As to claim 17, the Bohli-Lepoint-Leleu combination does not teach generating the first value comprises combining a distance value with a device identifier. 
Saint teaches receiving the first output entry comprises receiving a combination of a distance value (i.e. risk value corresponding to the distance) [0134], a device identifier (i.e. unique identifier such as a serial number) [0086], and a nonce (i.e. cryptographic nonce) [0103].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Lepoint-Leleu combination so that the first value would have comprised combining a distance value with a device identifier.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Lepoint-Leleu combination by the teaching of Saint because it provides a new, secure and convenient method of online authentication [0004].
As to claim 18, the Bohli-Lepoint-Leleu combination does not teach generating the first value comprises combining a distance value with a nonce. 
Saint teaches receiving the first output entry comprises receiving a combination of a distance value (i.e. risk value corresponding to the distance) [0134], a device identifier (i.e. unique identifier such as a serial number) [0086], and a nonce (i.e. cryptographic nonce) [0103].
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Lepoint-Leleu combination so that generating the first value would have comprised combining a distance value with a nonce.
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Lepoint-Leleu combination by the teaching of Saint because it provides a new, secure and convenient method of online authentication [0004].
18.  Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al US 2016/0050070 A1 (hereinafter Bohli), Lepoint et al US 2020/0195446 A1 (hereinafter Lepoint) and Leleu US 2018/0240100 A1 as applied to claim 13 above, and further in view of Rezayee et al US 2019/0028284 A1 (hereinafter Rezayee).
As to claim 19, the Bohli-Lepoint-Leleu combination does not teach the processing circuitry is configured to further perform: deleting the first input key after generating the encrypted first output entries for the garbled circuits corresponding to the multiple bits; deleting the second input key after generating the encrypted second output entries for the garbled circuits corresponding to the multiple bits; and deleting the PUF value after generating the first values and the second values for the garbled circuits corresponding to the multiple bits. 
Rezayee teaches deleting the first input key after generating the encrypted first output entries for the garbled circuits corresponding to the multiple bits (i.e. erasing secret keys) [0043].  Rezayee teaches deleting the second input key after generating the encrypted second output entries for the garbled circuits corresponding to the multiple bits (i.e. erasing secret keys) [0043].  Rezayee teaches deleting the PUF value after generating the first values and the second values for the garbled circuits corresponding to the multiple bits (i.e. erasing PUF values) [0046]. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Lepoint-Leleu combination so that the first input key would have been deleted after generating the encrypted first output entries for the garbled circuits corresponding to the multiple bits.  The second input key would have been deleted after generating the encrypted second output entries for the garbled circuits corresponding to the multiple bits.  The PUF value would have been deleted after generating the first values and the second values for the garbled circuits corresponding to the multiple bits. 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Bohli-Lepoint-Leleu combination by the teaching of Rezayee because it encrypts critical information to prevent tampering [0002].
Allowable Subject Matter
19.  Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 20, the prior art does not disclose, teach or fairly suggest the limitations of “generating a first symmetric key and a second symmetric key”, “generating a first distance value by performing a logical XOR of the value zero and a value of the each one bit”, “generating a second distance value by performing a logical XOR of the value one and the value of the each one bit”, “generating a first output value by concatenating the first distance, an identifier of the device, and a nonce”, “generating a second output value by concatenating the second distance, the identifier of the device, and the nonce”, “generating a first output entry by encrypting the first output value using a computer key associated with the at least one computer”, “generating a second output entry by encrypting the second output value using the computer key associated with the at least one computer”, “generating a first encrypted output entry by encrypting the first output entry using the first symmetric key” and “generating a second encrypted output entry by encrypting the second output entry using the second symmetric key”. 
Relevant Prior Art
20.  The following references have been considered relevant by the examiner:
A.  Rohloff et al US 2020/0151356 A1 directed to an encryption and cryptosystem for fast and efficient searching of ciphertexts [abstract].
B.  Gremaud et al US 2020/0344075 A1 directed to secure provision of one or more keys or key pairs to protect secret data for, or associated, with a computing device [abstract].
C.  Bikumala et al US 2019/0238519 A1 directed to providing layered encryption to facilitate end to end communication [abstract].
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492